Opinion issued July 8, 2004













In The
Court of Appeals
For The
First District of Texas
____________

NO. 01-02-01224-CR
____________

TRACY DEON HALL, Appellant

V.

THE STATE OF TEXAS, Appellee




On Appeal from the 278th District Court
Grimes County, Texas
Trial Court Cause No. 14,359



 
MEMORANDUM  OPINION  ON  REHEARING
               Appellant, Tracy Deon Hall, pleaded guilty to possession of less than one
gram of cocaine on July 2, 2001.  The trial court sentenced him to confinement in
state jail for two years and a fine of $500, but suspended the sentence and placed
appellant on community supervision for five years.  On September 13, 2002,
appellant pleaded true to the State’s motion to revoke his community supervision. 
The trial court sentenced appellant to confinement in state jail for two years.  We
affirm.
               We dismissed this appeal for lack of jurisdiction on January 23, 2003,
holding that the notice of appeal was untimely filed.  On March 20, 2003, we granted
appellant’s motion for rehearing and withdrew our opinion based on findings from
the trial court that appellant had filed a timely pro se notice of appeal.
               On April 13, 2004, appellant’s court-appointed counsel filed a motion to
withdraw as counsel and a brief concluding that the appeal is without merit. 
Counsel’s brief meets the requirements of Anders v. California, 386 U.S. 738, 744,
87 S. Ct. 1396, 1400 (1967), by presenting a professional evaluation of the record that
demonstrates the lack of arguable grounds of error.  See High v. State, 573 S.W.2d
807, 811 (Tex. Crim. App. 1978); Moore v. State, 845 S.W.2d 352, 353 (Tex.
App.—Houston [1st Dist.] 1992, pet. ref’d).
               Counsel represents that he served a copy of the brief on appellant.  Counsel
also advised appellant of his right to examine the appellate record and file a pro se
brief.  See Stafford v. State, 813 S.W.2d 503, 510 (Tex. Crim. App. 1991).  More than
30 days have passed, and appellant has not filed a pro se brief.  We have carefully
reviewed the record and counsel’s brief.  We find no reversible error in the record,
and agree that the appeal is without merit.
               We therefore affirm the judgment of the trial court.
               We grant counsel’s motion to withdraw.
 See Stephens v. State, 35 S.W.3d
770, 771 (Tex. App.—Houston [1st Dist.] 2000, no pet.). 
PER CURIAM
Panel consists of Chief Justice Radack, and Justices Keyes and Bland.
Do not publish.  Tex. R. App. P. 47.2(b).